January 4, 1933. The opinion of the Court was delivered by
The agreed statement of facts, and the decree of his Honor, Circuit Judge Dennis, in this case will be reported. All the exceptions are overruled, and the decree is affirmed. See the decision of this Court in the recent case of Exparte G.D. Sanders, petitioner, appellant (In re SouthCarolina Savings Bank, petitioner, In re The Liquidationof the Affairs of the Bamberg Banking Company, TheSouth Carolina Savings Bank as Receiver, respondent),167 S.E., 154.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.